Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 1-7, 11-14, 16-17, 19, 21, 23, 25-26 and 28-32 are pending and are subject to species election.
REQUIREMENT FOR UNITY OF INVENTION

2.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The different species of the generic inventions where a species need to be elected are:

1. wherein the cancer cell is a cancer cell of the breast, liver, colon, ovary, prostate, pancreas, brain, cervix, kidney, bone, skin, head and neck, lung, or blood.

2.  wherein the tumor-specific protein comprises CD44, HER1, HER2, CD20, CD25, CD33, CD52, CD44, CD133, Lewis Y, mesothelin, CEA, or prostate specific membrane antigen (PSMA).

3.    wherein the one or more immunomodulators is an immune system activator and/or is an inhibitor of immuno- suppressor cells.
a. wherein the inhibitor of immuno-suppressor cells is daclizumab, denileukin difitox, cyclophosphamide, sorafenib, imatinib, an anti-PL-1 antibody, an anti-PD-L1 antibody, an anti-LAG-3 antibody, an anti-0X40 antibody, an anti-GITR antibody, or a combination of two or more thereof.
i. wherein the anti-PL-1 antibody is nivolumab, pembrolizumab, pidilizumab, or cemiplimab; or the anti-PL-L1 antibody is atezolizumab, avelumab, durvalumab, or BMS-936559
b. wherein the inhibitor of immuno-suppressor cells is an antibody wherein the antibody specifically binds to the suppressor cell surface protein, wherein the antibody does not include a functional Fc region; and/or wherein the suppressor cell surface protein is one or more of cluster of differentiation 4 (CD4), C-X-C chemokine receptor type 4 (CXCR4), C-C chemokine receptor type 4 (CCR4), cytotoxic T-lymphocyte-associated protein 4 (CTLA4), glucocorticoid induced TNF receptor (GITR), OX40, folate receptor 4 (FR4), CD25, CD16, CD56, CD8, CD122, CD23, CD163, CD206, CD11b, Gr-1, CD14, interleukin 4 receptor alpha chain (IL-4Ra), interleukin-1 receptor alpha (IL-iRa), interleukin-1 decoy receptor, fibroblast activation protein (FAP), CD 103, CXCR2, CD33, and CD66b.
	i. wherein the antibody that specifically binds to CD25 is daclizumab or basiliximab
c. wherein the immune system activator comprises one or more interleukins.
The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species.  In this case, each species set forth above recites a different and distinct set agents administered to different and distinct cancer cells.  Accordingly, Applicant must elect a species of cancer cell. Applicant must also then elect a species of a tumor-specific protein or a specific combination of tumor-specific protein.  Finally, Applicant must elect an immunomodulator that is an immune system activator or is an inhibitor of immuno- suppressor cells or one specific combination of immunomodulators.  As set forth above, there are subspecies of immunomodulators, and Applicant is required to elect subspecies as needed.  For example, if Applicant elects the species of inhibitor of immuno-suppressor cells they would then need to elect a subspecies and if that subspecies elected were and anti-PL-1 antibody, election of nivolumab, pembrolizumab, pidilizumab or cemiplimab would be required. If Applicant would like clarification of the species election, the Examiner is available to discuss the requirement. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under to elect a single disclosed species for each separate requirment, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

3.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a single invention to be examined and if required for the elected Group an election of the species of invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and the elected species of invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 

Respectfully,							
Brad Duffy							
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643						
August 9, 2022